[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                     For the First Circuit


No. 01-1123

                         UNITED STATES,

                           Appellee,

                               v.

                        SOPHIA MARTINI,

                     Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
              Torruella and Lynch, Circuit Judges.




     Sophia Martini on brief pro se.
     Jay P. McCloskey, United States Attorney, and Margaret D.
McGaughey, Assistant United States Attorney, on brief for
appellee.




                        October 19, 2001
              Per   Curiam.        Pro    se   appellant       Sophia      Martini

appeals a district court order that denied her motion to

compel the United States Attorney's Office for the District

of Maine to file a motion to reduce her sentence under Fed.

R. Crim. P. 35(b).           Having thoroughly reviewed the record

and the parties's briefs on appeal, we affirm the district

court's order.

              We agree with the district court's conclusion that

the government could not be compelled to file a Rule 35(b)

motion    under      the    circumstances       that     are    present       here.

Appellant has not alleged that the government's decision was

based    on    an   unconstitutional           motive,    nor    that      it    was

unrelated to a legitimate government                     end.        Accordingly,

judicial      review   is    not   available      under    Wade       v.   United

States,    504 U.S. 181,    185-86      (1992).         And    while     "the

government must perform in good faith the discretionary

obligations that it undertakes in a plea agreement",                            see

United States v. Alegria, 192 F.3d 179, 187 (1st Cir. 1999),

this principle does not entitle appellant to enforce alleged

oral promises that contravene her plea agreement, which

makes no mention of Rule 35(b) motions and which provides

that all promises will be "in writing [and] signed by the


                                         -2-
parties."         The government's refusal to file a Rule 35(b)

motion      is     not    subject         to    judicial      review       under    these

circumstances.           Cf. United States v. Sandoval, 204 F.3d 283,

286 (1 st Cir. 2000)(holding government's refusal to file

§5K1.1 motion was not subject to judicial review where plea

agreement made no mention of such motions and defendant did

not allege a Wade violation); Alegria, 192 F.3d at 186

(holding defendant could not reasonably rely on alleged pre-

plea       oral    promise        that         contravened         plea     agreement's

integration clause).              See also United States v. Bischel, 32
F.3d 259, 264 (7th Cir. 1994); United States v. Ringling, 988
F.2d 504, 507 (4th              Cir. 1993)(both declining to enforce

alleged       oral       promises         to     file       Rule    35(b)     motions).

Moreover, even if the government's decision was reviewable,

appellant has not made the "substantial threshold showing"

required to merit further inquiry under Alegria, 192 F.3d at

189    &    n.7     (holding         conclusory         assertions          and    "sheer

speculation"          were      insufficient            to     rebut       government's

facially valid reasons for determining defendant had not

rendered substantial assistance).

              In     view    of   the      foregoing,         we    need    not    decide

whether      jurisdiction was available under United States v.

Morales,      52 F.3d 7,    8    (1 st     Cir.    1995).        Accordingly,


                                               -3-
appellant's renewed motion for appointment of counsel is

denied and the judgment of the district court is affirmed.

See Local Rule 27(c).




                           -4-